PER CURIAM.
The evidence did not justify a judgment against the defendant. The only disputed questions of fact were as to the condition of the car and the duty of the defendant to deliver the goods at the Twenty-Seventh street yard. Assuming that the car had holes in it which would admit cold and a little snow, and also assuming that the defendant should have delivered the goods at Twenty-Seventh street in the first instance, still it is not made to appear that its derelictions in either of those particulars caused the damages of which plaintiffs complain. The cabbages were bought and shipped as “frozen cabbages,” and all the evi-. dence was to the effect that such cabbages would not rot merely by being frozen, but that rotting resulted from alternate freezing and thawing. It also appears without contradiction that the weather had remained consistently cold from the time of shipment to the date of delivery at Twenty-Seventh street, and there is absolutely no evidence that the cabbages had become rotten up to the time that delivery was made at the Twenty-Seventh street yard. The defendant’s liability as carrier ceased upon such delivery, and it was not responsible for any consequences resulting from plaintiffs’ handling of the goods thereafter. The judgment must be reversed, and a new trial granted, with costs to appellant to abide the event.